Citation Nr: 1201606	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-09 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disorder of the feet, claimed as bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In February 2009, the Veteran's claims file was transferred to the RO in Columbia, South Carolina.

In November 2011, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

The Veteran testified during his Board hearing that he has received treatment for his feet at the VA hospital in Charleston, South Carolina since his separation from service.  These records are not associated with the claims file, and they should be requested on remand.

In addition, the evidence of record shows that the Veteran's feet were normal when he was examined for entry into service in April 1988.  Service treatment records dated in September 1988 show that he was prescribed inserts for his shoes.  August and September 1989 service treatment and medical history records indicate that the Veteran complained of pain in his feet and was noted to have pes planus.  Post-service, an April 2003 private treatment report contains a diagnosis of degenerative joint disease of the feet.

The Board finds that there is evidence of in-service symptomatology and diagnosis regarding the Veteran's feet and evidence of a post-service diagnosis of degenerative joint disease of the feet.  There is also a suggestion that the current diagnosis may be related to service but not enough evidence of record to make a determination.  As such, a remand is necessary to afford the Veteran a VA examination to determine whether he has a foot disability that is related to his period of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request all records pertaining to the Veteran from the VA medical center in Charleston, South Carolina.

2.  Schedule the Veteran for a VA examination with regard to his claim of entitlement to service connection for a disorder of the feet.  The claims file should be made available to the examiner for review.

Following examination and review of the claims file, the examiner is asked to provide an opinion as to whether it is at least as likely as not (at least a 50/50 probability) that any diagnosed foot disorder is related to the Veteran's service.

The examiner is asked specifically to review the in-service records showing that the Veteran complained of foot pain, was prescribed inserts, and had been diagnosed as having pes planus.

The examiner is asked to provide a rationale for all opinions given.

3.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the RO should furnish to the appellant and his representative a supplemental statement of the case and afford them the appropriate opportunity for response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


